Case 2:19-cv-10806-DSF-MAA Document 14-4 Filed 02/24/20 Page 1 of 7 Page ID #:124




           E,XHIBIT C
      Case 2:19-cv-10806-DSF-MAA Document 14-4 Filed 02/24/20 Page 2 of 7 Page ID #:125


Keith Wesley

From:                             Keith Wesley
Sent:                             Tuesday, January 28,2020       1 1:57 AM

To:                               'Betty Tufariello';'intellectulaw@gmail.com'
Cc:                               Matthew L. Venezia
Subiect:                          RE: Atari x RageOn [WOV-DOCSLA.FlD355719]




Dear Betty   -
Having not heard from you since your Thursday email below, we have to assume your client is not acting in good faith
and that we cannot trust the representations below regarding responding to the complaint on or before Thursday. lf we
do not receive, by close of business today, an answer to the questions below and a commitment that you will be filing a
response on or before Thursday, then we will proceed first thing tomorrow with seeking entry of a default.

Keith


From: Keith Wesley
Sent: Monday, January 27,202010:37 AM
To: 'Betty Tufariello'<PBTufariello@intellectulaw.com>;   intellectulaw@gmail.com
Cc: Matthew L. Venezia <mvenezia@bgrfirm.com>
Subject: RE: Atari x Rageon IIWOV-DOCSLA.FlD355719]

Following up on the below. You said you'd provide an answer on Friday, and we didn't receive one.

Keith


From : Betty Tufa rie I lo < P BTufa riello @ i nte llectu law.com>
Sent: Thursday, January 23,2O2O 4:11 PM
To: Keith Wesley <kweslev@bgrfirm.com>; intellectulaw@gmail.com
Cc: Matthew L. Venezia <mvenezia@bRrfirm.com>
Subject: RE: Atari x RageOn IWOV-DOCSLA.FlD355719]

Keith

It is not my intent to ignore your question regarding Mr. Sahar. But I am not sure what is going on. I am reviewing my
records and I will get back to you. I will provide you with an answer tomorrow. Once again, thank you for your
professional courtesies on the matter.

Here for you- Betty.


YottrtsrandrProlblerbn"a,l.,-Yotqlte,ttertruat:neu,pa-rirt^e,r.
P. Betty Tufariello, Esq.
!ntellectulawil
The Law Offices of P.B. Tufariello, P.C.
25 Little Harbor Road
Mount Sinai, NY 11766
Telephone: 631 47 6-87 34
Fax'. 631476-8737

                                                             1
      Case 2:19-cv-10806-DSF-MAA Document 14-4 Filed 02/24/20 Page 3 of 7 Page ID #:126
Cell: 631-512-9446
E-mail: pbtufariello@intellectulaw.com
Twitter: https://twitter. com/intellectu law
Lin ked I n : https://www. n kedin.com/in/bettvtufariel lo/
                              I i




On the web at:
www. i ntellectulaw.com
www. tra d em a rkl awve rs. nvc

This message originates from lntellectulawru, The Law Offices of P.B. Tufariello, P.C.. The message and any file transmitted with it contain confidential information
which may be subject to the attomey-client privilege, or otheMise protected against unauthorized use. The information contained in this message and any file
transmitted with it is transmitted in this form based on a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99-413. Any disclosure,
distribution,copyingoruseoftheinformationbyanyoneotherthantheintendedrecipient,regardlessofaddressorrouting,isstrictlyprohibited.                  lfyouhave
received this message in enor, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
sender and are not attributable to lntellectulawil, The Law Offices of P.B. Tufariello, P.C..




From :   Ke   ith Wesley Ima ilto : kweslev@ bgrfirm.com]
Sent: Thursday, January 23,20207:07 PM
To: Betty Tufa riel lo <PBTufariello@intellectulaw.com>; intellectulaw@email.com
Cc: Matthew L. Venezia <mvenezia@bgrfirm.com>
Subject: RE: Atari x RageOn [WOV-DOCSLA.FlD355719]

Dear Betty

Based on your representation below that you will file an Answer on or before January 30, we will hold off filing our
default papers.

Nevertheless, I remain incredibly concerned about the issue of "Daniel Sahar." You ignored my question number 2
below - i.e., "Do you in fact believe that 'Daniel Sahar' is a lawyer for Atari in the litigation filed by RageOn, and, if so, on
what basis?" Please respond. Please also provide us with Mr. Sahar's contact information so we can investigate
directly. As I am sure you can appreciate, this is a very serious and urgent issue. Therefore, thank you in advance to
your immediate attention to these requests.

Best,


Keith




Sent: Thursday, January 23,2020 3:19 PM
To: Keith Wesley <kwesley@bgrfirm.com>; intellectulaw@gmail.com
Subiect: RE: Atari x RageOn IIWOV-DOCSLA.FlD355719]

Keith

Yes, I am counsel for RageOn.

I am also inthe process of reviewing my files. lt is my position that RageOn is not in default in connection with the Atari
matter. Nonetheless, I appreciate your holding off on filing of a Motion for Default Judgement as I am under the
impression that we are in compliance with all rules. I intend to file our Answer within 2 weeks of my communication
with DanielsaharonJanuary 16,2020, meaning by nextThursdayatthe latest; onlya weekfrom today. lappreciate
your professional courtesies on the matter. I will most certainly keep all my communications with Mr. Sahar.


                                                                                  2
      Case 2:19-cv-10806-DSF-MAA Document 14-4 Filed 02/24/20 Page 4 of 7 Page ID #:127
Thank you for reaching out to me



Here for you- Betty.


Yout 6rand,            Pt oTble-bna,lr- Yot            tt'   lfrtet'   Lvu-tne*ypa,rA,wn
P. Betty Tufariello, Esq.
lntellectulawrM
The Law Offices of P.B. Tufariello, P.C.
25 Little Harbor Road
Mount Sinai, NY 11766
Telephone: 631 47 6-87 34
Fax:631-476-8737
Cell: 631-512-9446
E-mail: pbtufariello@intellectulaw.com
Twitter: https ://twitter. com/i ntel lectu law
Linkedln: https://www. linkedin.com/in/bettvtufariello/

On the web at:
www.i ntellectulaw.com
www.trademarklawvers. nvc

This message originates from lntellectulaww, The Law Offices of P.B. Tufariello, P.C.. The message and any file transmitted with it contain confidential information
which may be subject to the attomey-client privilege, or otherwise protected against unauthorized use. The :nformation contained in this message and any file
transmitted with it is transmitted in this form based on a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99413. Any disclosure,
distribution,copyingoruseoftheinformationbyanyoneotherthantheintendedrecipient,regardlessofaddressorrouting,isstrictlyprohibited.                 lfyouhave
received this message in enor, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
sender and are not attributable to lntellectulawil, The Law Offices of P.B. Tufariello, P.C..




From : Ke ith Wesley Ima i lto: kweslev@ bgrfirm.com]
Sent: Thursday, January 23,2020 6:06 PM
To: intellectulaw@gmail.com; Betty Tufa riello <PBTufariello@intellectulaw.com>
Subject: FW: Atari x RageOn IIWOV-DOCSLA.FlD3557L9]

Dear Betty:

Please confirm the following:


     l.    Are you in fact an attorney for RageOn? lf so, does RageOn jntend to file a response to the complaint, and, if so,
           by when? (RageOn is currently in defaulq we are preparing default papers but will hold off filing if we receive
           confirmation today that RageOn intends to file a response in the next couple days.)

     2.    Do you in fact believe that "Daniel Sahar" is a lawyer for Atari in the litigation filed by RageOn, and, if so, on
           what basis?

     3.    You will preserve all evidence related to "Daniel Sahar", including the entirety of the text string depicted below.

Best Regards,

Keith


From: Mike Krilivsky <mike@rageon.com>
Sent: Thursday, January 23,2O2O 2:43 PM
                                                                                 3
    Case 2:19-cv-10806-DSF-MAA Document 14-4 Filed 02/24/20 Page 5 of 7 Page ID #:128
To: Keith Wesley <kwesley@ berfirm.com >; Betty Tufariello <pbtufariello@intellectulaw.com>; Betty Tufariello
<intellectulaw@gmail.com>
Subject: Atarix RageOn



Hi Wesley (Betty CC'd),

Thanks for your time on the phone today. As mentioned on the call:

I am extremely dedicated to protecting IP (was a musician, a record label owner, and a brand builder - IP is very
close to my heart, and many relationships that define my life are content creators in some form and I know how
important this is to people and the evolution of creativity)

We, very much so, want to make a relationship with Atari and protect your brand.

RageOn is quite a small business right now (unfortunately)

RageOn is in a very tough cash position (unfortunately)

We have a dmca agent and follow dmca law

We've received no notice from Atari to remove anything (we just searched our legal inbox and spam folder)

You said that you were about to proceed with default judgement against RageOn because our attorney did not
file anything

Betty, our attorney, said she received an extension from "Daniel Sahad" for this matter (screenshot below)




In summary, I just want to do the right thing and be supported in building our print on demand solution which
gives people, small brands and big brands, like Atari, the ability to make more money via e-commerce. We've
seen our tools help transform young artists, college students, etc. lives and our platform enhance major brands
like Hello Kitty, Lisa Frank, KISS, etc.

We ask that you gracefully help us get through this. We are open to partnership, helping protect your brands IP,
and discussions in ways that we can creatively help each other over time.

Please let us know   if we   can discuss a partnership and dismiss this case.

Sincerely,
Mike




" Daniel   Sahad is the contact.   "




                                                            4
       Case 2:19-cv-10806-DSF-MAA Document 14-4 Filed 02/24/20 Page 6 of 7 Page ID #:129
     12:57                                        .. <'r
 {
                           trxqir{




                                          lhl$k    Esey

                   :ftff*s{rtg{bi,rgf(r
                   {raeuaf;aqq*tfiBsE$sq
                   s,6ctr e€tgndafi rJ   iirBto
                   si{s.+sr hi&$ drdnl3torflpileffil-      I
                   sFpr€*tgla ysrrr prslB$sondl
                   e{}uIt6Sf**




                            Fims     e{rcgr   $raGt(8rrd


     Yarj'r€ rrdetcorne I ltnorr how     il
     ie. Wa will talk numbsrs ln a
             s

                                     m
     ,rreek    ro, Saf* trarrcls,




  6B


                                         Mike Krilivsky
                                         CEO & Co-Founder at RageOn!
                                         mike@rageon.com                   .   RageOn.com


                                         &@@*6
ffiffi                       ,,,'How RageOn App works in 30 seconds!                       .,-




RageOn helps over 800k brands like Hello Kiff.v, Care Bears, Sausage Party and more revolutionize retail, and fight piracy!




please notify the sender imrnediately and do not disclose the contents to an.vorle or nrake copies thereol.




Sent via Superhuman iOS




                                                                                            5
    Case 2:19-cv-10806-DSF-MAA Document 14-4 Filed 02/24/20 Page 7 of 7 Page ID #:130

This e-mail message may contain legally privileged and/or conhdential information. If you are not the intended
recipient(s), or the employee or agent responsible for delivery of this message to the intended recipient(s), you
are hereby notified that any dissemination, distribution or copying of this e-mail message is strictly prohibited.
If you have received this message in error, please immediately notify the sender and delete this e-mail message
from your computer.




This e-mail message may contain legally privileged and/or confidential information. If you are not the intended
recipient(s), or the employee or agent responsible for delivery of this message to the intended recipient(s), you
are hereby notified that any dissemination, distribution or copying of this e-mail message is strictly prohibited.
If you have received this message in error, please immediately notify the sender and delete this e-mail message
from your computer.




                                                         6
